Citation Nr: 1528051	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating prior to October 18, 2012, and a rating in excess of 50 percent thereafter, for migraine headaches, including migraine variants and tension headaches associated with posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for chronic fungal infections of various areas of the body.

3. Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected PTSD.

4. Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.

5. Entitlement to an effective date earlier than January 9, 2008 for the award of service connection for migraine headaches, including migraine variants and tension headaches associated with PTSD.

REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for chronic fungal infections of various areas of the body, entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected PTSD, and entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 18, 2012, the Veteran's headache symptoms including constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, pain worsening with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision, causing frequent prostrating attacks more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2. As of October 18, 2012, the Veteran's headache symptoms including constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, pain worsening with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision, causing frequent prostrating attacks more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. As the rating schedule contemplates the Veteran's headache symptomatology and its impact on his ability to work the evidence does not presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

4. The Veteran's initial claim for entitlement to service connection for headaches, to include as secondary to service-connected PTSD, was initially denied by a June 1997 rating decision.  The Veteran did not file a timely Notice of Disagreement with this decision.

5. The Veteran's most recent claim to reopen entitlement to service connection for headaches was denied by a May 2004 rating decision.  The Veteran did not file a timely Notice of Disagreement.

6. In a September 2012 rating decision, the RO found that new and material evidence had been received to reopen the claim for service connection for headaches, to include as secondary to PTSD, and the benefit was awarded effective January 9, 2008.

7. The award of service connection in the September 2012 rating decision was not based on receipt of additional service treatment records.  

8. The currently-assigned effective date of January 9, 2008 is the later of the date entitlement to the benefit was shown or the date a valid claim to reopen the issue of entitlement to service connection for headaches was received.  


CONCLUSIONS OF LAW

1. Prior to October 18, 2012, the criteria for a rating of 50 percent, but no greater, for headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2. As of October 18, 2012, the criteria for a rating in excess of 50 percent for headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3. The criteria for an effective date earlier than January 9, 2008 for the grant of service connection for headaches are not met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156(c), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the Veteran's claim of an initial compensable evaluation for headaches and an earlier effective date for the same, service connection has been granted and an initial disability rating and effective date have been assigned, this claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Therefore, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters as to this claim.

Additionally, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the Appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Post-service VA and non-VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in August 2012 and November 2013.  The Board finds these examinations adequate for the purposes of the instant claim, as they involved reviews of the Veteran's pertinent medical history, clinical evaluations of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Rating Headaches

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Rating Schedule

The Veteran's migraine headaches including migraine variants and tension headaches are evaluated as noncompensable prior to October 18, 2012, and evaluated as 50 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which evaluated impairment from migraine headaches.  

Pursuant to Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that Dorland's Illustrated Medical Dictionary at 1531 (32nd ed. 2012) defines "prostration" as "extreme exhaustion or powerlessness." 

Turning to the evidence of record, the Veteran was provided a VA examination in August 2012.  The examination report indicates the Veteran suffers from tension headaches with symptoms including pulsating or throbbing head pain, pain on both sides of the head that also when into the neck and shoulders, and changes in vision.  Typical pain was reported to have duration of less than one day.  The Veteran was noted to not suffer from prostrating attacks of migraine or non-migraine headache pain.  In regards to the functional impact caused by the headaches the VA examiner reported that the Veteran continues to work when he has headaches and takes hydrocodone as needed.  

In November 2013, the Veteran was again provided a VA examination.  The VA examination report indicated that the Veteran suffers from migraine including migraine variants and tension headaches with symptoms including constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, pain worsening with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  Typical head pain duration was reported as less than one day.  This examiner did note that the Veteran does have frequent prostrating attacks of migraine headache pain.  The Veteran was noted to be retired but working part time.  He was reported as being able to go into a dark room when severe headaches occurred twice a week but sometimes has to leave work.  

The Veteran's claim file includes VA treatment records going back to the early 1990s.  The Veteran is shown to have suffered from headaches throughout the time period covered by these treatment records.  In fact, the earliest that headaches are noted in the medical record is the Veteran's June 1969 pre-induction Report of Medical History.  Earlier in the VA treatment record, when discussed, little detail is provided about the residuals caused by these headaches or the extent to which they cause prostrating episodes.  

A July 2001 VA consolation report is the earliest medical record with a detailed description of the Veteran's headaches.  Following this report more details begin to be reported about the Veteran's headaches and associated residuals.  The October 2012 VA consultation report best sums up the details about the headaches that can be found throughout the more recent VA treatment records.  This report notes the Veteran's headaches fall into "two categories.  The first, most consistent and pulse tenderness in the region of C2, more on the left than the right, radiating to the occiput, and maximally to the brow.  He has constant baseline of this pain, but has exacerbations approximately 3-4 times per week, on average."  The Veteran "has a second, more intermittent headache but often begins with a visual change."  The visual change lasts seconds to minutes and precedes pain.  "His pain typically begins in the left temporal region, and his [sic] 'throbbing' in character.  He has associated nausea but has never vomited.  He has mild photophobia and phonophobia, preferring to be away from people, away from visual or auditory stimulus when he has headaches."  Exercise and exertion is noted to exacerbate these headaches.  They can last hours or all day.  The Veteran indicated to the medical profession providing the consult that these second type of headaches started in the 1980s.  The Board does notes that as early as July 2002 the Veteran's headaches are describe as leaving him exhausted.   

In addition to the VA treatment records there are records from the Holy Spirit Health System from 1998 to 2012.  These records mention headaches but provide little detail on their severity or residuals.  The record also includes multiple physical examination questionnaires completed by the Veteran indicating he suffers from severe headaches.      

Also, the record includes numerous statements by the Veteran about his headaches.  These statements stress the fact that his headaches are chronic in nature, going all the way back to his active service.  The Veteran notes he has headaches three to five times a week sometimes lasting hours and days.  Headaches caused him to miss work.  The Veteran stated that his headaches have been of the same type from 1976 to the present.  He further reports that there are days when he did not get out of his chair because of headaches.  December 2003 and November 2012 statements by the Veteran's wife corroborate the existence of headaches.

It is the Board's determination that prior to October 18, 2012 the Veteran's headaches warrant a rating of 50 percent, but no greater.  This determination is based on the Veteran's maintaining that his headaches have been similar in nature since service.  The current rating of 50 percent from October 18, 2012 onward is based on the severity and duration of symptomatology shown by the November 2013 VA examination report, namely frequent prostrating attacks that more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Because of the limited detail the medical record provides, in regards to the Veteran's headaches, prior to October 18, 2012 the Veteran will be afforded the benefit of the doubt that his headaches have been of the same type since at least the 1970s as he has claimed.  Therefore, the Veteran's headaches warrant a 50 percent rating prior to October 18, 2012.  Id.  
The Board acknowledges the August 2012 VA examination report reveals a less severe disability picture than the November 2013 VA examination report and stands in contrast to the Board's findings.  However, the Veteran asserts that his headaches have been of the same type since the 1970s and that they occur three to five times weekly lasting up to a day or days.  Furthermore, as early as July 2002 the Veteran's headaches are reported as exhausting and excessive exhaustion is the medical definition of prostration.  The Board finds, affording the Veteran the benefit of the doubt, the weight of the evidence supports a finding that the November 2013 VA examination report better depicts the Veteran's headache disability picture than the August 2012 VA examination report.

However, a rating in excess of 50 percent is not warranted prior to October 18, 2012 or thereafter.  Diagnostic Code 8100 pertains to migraine and provides for a maximum rating of 50 percent.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Therefore, for both time periods in question the Veteran is rated at the highest possible schedular rating.  In this case, a rating in excess of 50 percent requires extraschedular consideration which will be discussed below.  

In summation, prior to October 18, 2012 the Veteran's headaches warrant a rating of 50 percent, but no greater.  This is based on the limited evidence of the symptomatology of his headaches earlier in the record and the Board's finding that, affording the Veteran the benefit of the doubt, the November 2013 more accurately depicts the nature of the Veteran's headaches throughout the appeal period.  Both prior to October 18, 2012 and thereafter ratings in excess of 50 percent are not warranted as 50 percent is the maximum schedular rating available for the Veteran's headache disability.  

B. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the rating criteria provides for ratings based on frequency of prostrating attacks.  The Veteran's headaches do result in symptoms such as constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, pain worsening with physical activity, nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision that are not directly contemplated by Diagnostic Code 8100.  However, as these are common migraine symptoms, this diagnostic code is premised on the fact that such symptoms must be of such a severity that they cause prostrating attacks of a certain frequency to warrant a compensable rating.  As such, the Veteran's symptoms and there frequency are contemplated by the rating schedule.  

Furthermore, the schedular criteria also contemplate the impact of the Veteran's migraine headaches on his ability to work.  Under Diagnostic Code 8100, a maximum 50 percent evaluation is warranted for migraines productive of severe economic inadaptability.  In regards to work, the Veteran's headaches were described as frequently causing him to go into a dark close for a period for relief or just leaving work all together.  The Board would consider this severe economic inadaptability as contemplated by the Diagnostic Code.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Nevertheless, the Veteran has already been granted a TDIU effective January 9, 2008.  Therefore, a discussion of a TDIU is unnecessary.    
  
II. Earlier Effective Date

The Veteran contends that an effective date earlier than January 9, 2008, is warranted for the award of service connected for migraine headaches in a September 2012 rating decision.  The Veteran contents that service connection for migraine headaches should be made effective prior to this date because he has a long history of migraine headaches going all the way back to service.  

Though the record shows the Veteran had complained of "frequent or severe headache" as early as his June 1969 pre-induction Report of Medical History a claim for service connection for headaches was not addressed until June 1997.  At this time the RO denied service connection for headaches as secondary to service-connected PTSD via a rating decision, which noted a VA examiner made no connection between the two and the Veteran had produced no evidence of a causal relationship.  The Veteran did not file a Notice of Disagreement in regards to that rating decision.  Therefore, the June 1997 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

The Veteran later tried to reopen the claim for service connection for headaches by submitting new and material evidence.  In a May 2004 rating decision the RO found though new evidence had been received in the form of VA treatment records they were not material as they did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran did not file a Notice of Disagreement in regards to that rating decision.  Therefore, the May 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following the May 2004 decision becoming final, the Veteran submitted no correspondence addressing the issue of headaches until January 9, 2008.  At this time the Veteran submitted a statement indicating that he was apply for an increased rating for his service connected PTSD because, among other things, he continued to deal with severe headaches.  The RO treated this as a claim to reopen the issue of service connection for headaches, but, in April 2008, again denied the claim because of lack of new and material evidence.  This time, in December 2008, the Veteran filed a timely Notice of Disagreement.  Nevertheless, a Statement of the Case was not produced in regards to this claim and the claim was not address again until September 2012 when the RO awarded service connection for tension headaches effective January 9, 2008.

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the new and material evidence used to reopen the Veteran's claim did not consist of service department records.  As best as can be told from the September 2012 rating decision, the RO used an August 2012 VA examiner opinion that the Veteran's tension headaches are secondary to PTSD to reopen the claim and establish service connection for headaches.  The Board acknowledges that the list of evidence on the September 2012 rating decision includes "[p]hotocopies of partial service treatment records, received May 7, 2009."  However, nothing in the record suggests these were anything more than photocopies of service treatment records that were already of record.  The earliest rating decision to address entitlement to service connection for headaches that of June 1997 lists service medical records as evidence.  The evidence of record does not suggest anything less than the complete service treatment records were of record at that time.  Furthermore, the rational provided in the September 2012 rating decision by the RO does not indicate the photocopied service treatment records were new and material evidence.  Thus, an earlier effective date is not possible based on the receipt of additional service department records.

Additionally, even if the Board found that the record established the presence of a link between service or a service-connected condition and the Veteran's headaches earlier than his claim to reopen on January 9, 2008, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence received after a final denial is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  As the Veteran's claim to reopen service connection was not received until January 9, 2008 an effective date earlier than that date is not possible.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").

Finally, any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  As noted, after the March 2004 rating decision denied the claim to reopen entitlement to service connection for headaches there are no communicates that can be construed as a formal or informal claim to reopen until the January 9, 2008 statement.  Between March 2004 and January 2008, service treatment records, covering the time periods of March 1998 through July 1995 and March 2004 though March 2006, appear to have been submitted.  In regards to headaches, these records evidence no more than the fact that the Veteran continues to suffer from headaches.  As the fact that the Veteran suffered from headaches was established as far back as the initial June 1997 denial of service connection it is the Board's determination that the submission of these treatment records did not indicate an intent to apply for benefits and, therefore, cannot serve as an earlier claim to reopen the issue of entitlement to service connection for headaches.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than January 9, 2008 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).
 

ORDER

Prior to October 18, 2012, an initial rating of 50 percent, but no greater, for the Veteran's headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.

As of October 18, 2012, a rating in excess of 50 percent for service connection headaches is denied.

An effective date prior to January 9, 2008, for the award of service connection for headaches, is denied.  


REMAND

A March 2015 rating decision denied service connection for chronic fungal infections various parts of the body, cirrhosis of the liver, and soft tissue sarcoma.  In May 2015, the Veteran filed a Notice of Disagreement (NOD) indicating he disagreed with the March 2015 rating decision, in regards to these three issues.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.
  
Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect to the issues of entitlement to service connection for chronic fungal infections various areas of the body, entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected PTSD, and entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


